Exhibit 10.1

 

Execution Version

 

OMNIBUS JOINDER AGREEMENT

 

This OMNIBUS JOINDER AGREEMENT (this “Agreement”), dated as of March 21, 2019,
is entered into among ARCHROCK GP LLC, a Delaware limited liability company
(“AG”), ARCHROCK PARTNERS CORP., a Delaware corporation (“AP”), ARCHROCK GENERAL
PARTNER, L.P., a Delaware limited partnership (“AGP”, and together with AG and
AP, collectively, the “New Subsidiaries”, and each individually, a “New
Subsidiary”), and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the “Administrative Agent”) under that certain Credit Agreement dated as
of March 30, 2017 (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”) among Archrock Partners Operating LLC
and Archrock Services, L.P., as Borrowers, Archrock Inc., as Parent, the other
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent for the Lenders. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

Each New Subsidiary and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

 

1.                                      Each New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, such New
Subsidiary will be deemed to be a Loan Party under the Credit Agreement and a
“Loan Guarantor” for all purposes of the Credit Agreement and shall have all of
the obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement. Each New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, each New Subsidiary,
subject to the limitations set forth in Sections 10.09 and 10.12 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), such New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal. Each of the New Subsidiaries represents and
warrants that the supplements to the Schedules to the Credit Agreement attached
hereto as Exhibit A are true and correct in all respects and such supplements
set forth all information required to be scheduled under the Credit Agreement.

 

2.                                      Each New Subsidiary is, simultaneously
with the execution of this Agreement, executing and delivering such Collateral
Documents (and such other documents and instruments) as requested by the
Administrative Agent in accordance with the Credit Agreement.

 

--------------------------------------------------------------------------------



 

3.                                      The address of each New Subsidiary for
purposes of Section 9.01 of the Credit Agreement is as follows:

 

9807 Katy Freeway, Suite 100
Houston, Texas 77024
Attention:  Treasury Department
Facsimile No:  (281) 836-8949

 

With a copy to:

 

General Counsel
Facsimile No:  (281) 836-8953

 

4.                                      Each New Subsidiary hereby waives
acceptance by the Administrative Agent and the Lenders of the guaranty by such
New Subsidiary upon the execution of this Agreement by such New Subsidiary.

 

5.                                      This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

6.                                      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each New Subsidiary has caused this Agreement to be duly
executed by its respective authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

ARCHROCK GP LLC

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

ARCHROCK PARTNERS CORP.

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

ARCHROCK GENERAL PARTNER, L.P.

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

[SIGNATURE PAGE TO OMNIBUS JOINDER AGREEMENT — ARCHROCK]

 

--------------------------------------------------------------------------------



 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

By:

/s/ Anca Loghin

 

Name:

Anca Loghin

 

Title:

Authorized Officer

 

 

[SIGNATURE PAGE TO OMNIBUS JOINDER AGREEMENT — ARCHROCK]

 

--------------------------------------------------------------------------------